Citation Nr: 1642739	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  08-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected left lower extremity radiculopathy associated with the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965. 

By way of procedural history, this matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the St. Paul, Minnesota, Regional Office (RO), of the Department of Veterans Affairs (VA).  By that rating decision, service connection was established for mild neuroforaminal narrowing with disc bulge at L2-5, and assigned an initial 10 percent evaluation, effective from August 17, 2007. 

The Board previously considered the appeal in August 2012.  In that decision, the Board denied a separate rating for neurological manifestations of the lower extremities as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-5.  The Veteran appealed the case to the U.S. Court of Appeals for Veterans Claims (USCAVC/Court).  A Memorandum Decision was entered in March 2014 vacating the Board's August 2012 decision, and remanding the claim to the Board for readjudication consistent with the Memorandum Decision. 

The March 2014 Memorandum Decision indicated that the Board provided an inadequate statement of the reasons and bases for denying separate evaluations for the Veteran's neurological disability/disabilities.  In an August 2014 remand, the Board determined that another VA examination was necessary to address the concerns outlined in the Memorandum Decision. 

Pursuant to the Board's remand, in December 2014, the RO granted service connection for left lower extremity radiculopathy and assigned an evaluation of 10 percent, effective November 12, 2014.  However, as the Veteran was clearly seeking separate neurological ratings for both lower extremities, the RO's December 2014 grant of service connection for radiculopathy of the left lower extremity did not represent a full grant of the benefits sought on appeal.  Accordingly, in August 2015, the Board remanded the issue of entitlement to a separate evaluation for neurological manifestations of the right lower extremity as a result of the service-connected mild neuroforaminal narrowing for further development of the record.  The Board also remanded the issues of (1) entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy associated with the lumbar spine disability, and (2) entitlement to an earlier effective date for the grant of service connection for left lower extremity radiculopathy associated with the lumbar spine disability for issuance of an statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In a January 2016 rating action, the RO granted a separate 10 percent rating for radiculopathy of the right lower extremity.  This represents a full grant of the benefits sought on appeal as to this issue.  

The RO also granted an earlier effective date of August 17, 2007, for the grant of service connection for left lower extremity radiculopathy. See October 2015 Rating decision.  The Veteran has indicated that he is satisfied with this effective date and he has not otherwise perfected an appeal as to this issue. See November 2015 Statement from Veteran/VA Form 9. 

In October 2015, the RO issued an SOC addressing the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  The Veteran submitted a timely VA Form 9 in November 2015 as to this issue.  In a February 2016 rating decision, the RO increased the rating for left lower extremity radiculopathy to 20 percent, effective August 17, 2007.  The issue of entitlement to a greater disability rating remains on appeal because the February 2016 rating decision does not represent a full grant of the benefit sought. AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In November 2015, the Veteran submitted a VA Form 9 and indicated that he wished to attend a video conference hearing on the issue of a higher initial rating for left lower extremity radiculopathy; that request was reiterated in a duplicate VA Form 9 received in March 2016 and in the September 2016 Informal Hearing Presentation. 

To date, the Veteran has not received or been scheduled for the requested video conference hearing.  Therefore, in order to preserve the Veteran's right to due process of law, a remand is necessary in order to schedule the Veteran for his requested Board hearing. 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference (Board) hearing at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




